Order filed October 27, 2020




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00623-CV
                                    ____________

            IN THE INTEREST OF F.S. A MINOR CHILD, Appellant

                                          V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                      On Appeal from the 311th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2019-20856

                                     ORDER

         The notice of appeal in this case was filed September 8, 2020. To date, the
filing fee of $205.00 has not been paid. No evidence that appellant, T.F., is
excused by statute or the Texas Rules of Appellate Procedure from paying costs
has been filed. See Tex. R. App. P. 5. Therefore, the court issues the following
order.

         Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before November 6, 2020. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                   PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.